Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 23, 2021 has been entered. The Applicant amended claims 1-7. Claims 1-7 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed June 23, 2021. The examiner withdraws the 112(b) rejections and the Specification, Drawings, and Claims objections in light of the amendments to the Specification, Drawings, and Claims.
Applicant’s arguments, see page to page 11, filed September 23, 2021, with respect to claim 1 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (CURRENTLY AMENDED) A method for estimating an angular misalignment of an antenna pointing towards a satellite or a remote mobile along an antenna axis, the antenna being in radio communication with said remote mobile, the remote mobile transmitting on a continuous amplitude or phase modulated carrier by a message, in a given frequency band, the method comprising:
 applying a predefined periodic movement to the antenna axis; 
receiving a radiofrequency signal derived from the remote mobile for a duration which corresponds to a period of the applied movement, the radiofrequency signal being received on a frequency band lower than or equal to a frequency of the continuous amplitude or phase carrier; 

filtering an intermediate-frequency or baseband signal of all or part of a spectrum of the radiofrequency signal arriving from the remote mobile; 
calculating a root mean square (rms) voltage of the received radiofrequency signal or square law detection; 
filtering the calculated rms voltage; and 
calculating a logarithm of the filtered rms voltage; 
harmonic decomposing over each period of the 
estimating the angular misalignment defined by a ratio between the fundamental component over the at least one harmonic component.

2. (CURRENTLY AMENDED) The method according to claim 1, wherein the at least one harmonic component is a harmonic component 2, the angular misalignment being 
Allowable Subject Matter
Claims 1-7 are allowed. 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “determining, on a logarithmic scale, an instantaneous power of the received radiofrequency signal, said instantaneous power being determined by: filtering an intermediate-frequency or baseband signal of all or part of a spectrum of the radiofrequency signal arriving from the remote mobile; calculating a rms voltage of the received 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                         

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845